Citation Nr: 1448298	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left upper extremity nerve disability, claimed as secondary to a service-connected left shoulder disability.

2.  Entitlement to service connection for a neck disability, claimed as secondary to a service-connected left shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The appellant is a Veteran who had honorable active service from September 1974 to October 1978, and had a subsequent period of active duty from November 1978 to January 1981 that was characterized as other than honorable.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the Veteran requested a Travel Board hearing; he subsequently cancelled the request.  In January 2014, this case was before an Acting Veteran's Law Judge (VLJ) who remanded these matters for additional development.  An interim, April 2014, rating decision increased the rating for the left shoulder disability to 10 percent, effective August 31, 2009.  The case is now been reassigned to the undersigned.

The issues of service connection for a left upper extremity nerve and neck disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's service connected left shoulder disability shown to have been manifested by impairment of the humerus, clavicle, or scapula, or limitation of motion at the shoulder level.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's left shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (Code) 5201 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, and the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in September 2009 and January 2014.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations included all necessary findings and the examiners expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be assigned to reflect distinct periods when different levels of impairment were shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating for his left shoulder disability was received in August 2009.

On September 2009 VA joints examination, the Veteran reported chronic daily pain in his upper and lower left arm, but indicated he had no flare-ups affecting speed, coordination, or function.  The examiner noted that the Veteran's primary problems were pain and to a lesser degree weakness, but not necessarily fatigue, stiffness, or lack of endurance.  There was no instability, incoordination, falling, dislocation, or subluxation.  There was also no evidence of catching, locking, giving way, or swelling and no history of inflammatory arthritis.  Range of motion studies showed that the Veteran could raise the arm forward and abduct to 180 degrees without objective evidence of pain and with no decrease in range of motion on repetitive use testing.  He was shown to externally rotate and internally rotate to 90 degrees without objective evidence of pain and with no decrease in range of motion on repetitive use testing.  The impingement test was negative.  The examiner noted that his shoulder was not limited by pain, fatigue, weakness, lack of endurance, incoordination, or effort.  He further indicated that there was no painful motion in the shoulder or left arm and no evidence of guarding or fear of injury during the examination.  There were no deformity, atrophy, malalignment, instability, subluxation, incoordination, abnormal posture, abnormal movement, or ankylosis.  Further, there were no edema, effusion, redness, or heat.  

An October 2009 primary care record notes reproducible pain with abduction of the left shoulder above 120 degrees and with a palpable click in the acromioclavicular joint.  There was good strength to resisted abduction.  In December 2009, the Veteran reported increased neck pain with radiation into his left shoulder.  In June 2010, ongoing shoulder pain was noted.  A December 2010 record noted that increased dosage of Vicodin was prescribed for shoulder and neck pain.  In December 2012, the Veteran reported worsening shoulder pain.  In October 2013, he reported that his Vicodin dosage had increased [he did not specify the reason he took the Vicodin].

On January 2014 VA shoulder and arm examination, left shoulder strain with myofascial pain was diagnosed.  The examiner noted the Veteran is right hand dominant.  The Veteran reported flare-ups impact the function of the shoulder.  Range of motion studies showed left shoulder flexion and abduction were to 160 degrees, with objective evidence of pain at 160 degrees.  On repetitive use testing, flexion was to 160 degrees and abduction was to 175 degrees.  The examiner noted that range of motion was not additionally limited following repetitive use testing.  Left shoulder functional impairment was noted as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of the shoulder and no evidence of guarding.  Muscle strength was full and there was no evidence of ankylosis.  The Hawkins' Impingement Test (indicating pain on internal rotation) was positive for the left shoulder; however, the empty-can test was negative.  The external rotation/infraspinatus strength test (indicating weakness) was positive; however, the lift-off subscapularis test was negative.  The examiner noted no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  The examiner indicated that the Veteran does not have an AC joint condition or any other impairment of the clavicle or scapula.  The Cross-body adduction test was negative.  It was noted that the Veteran had not had any shoulder surgery.  Regarding functional impact, the examiner noted that the left shoulder disability would cause difficulty working above shoulder height with the left arm, but would otherwise not restrict him from light and sedentary occupations.

The Veteran's left shoulder disability is rated 10 percent by analogy to Code 5003 (and under the provisions of 38 C.F.R. § 4.59), which provides for a 10 percent rating where there is painful motion, but the disability does not meet the schedular criteria for the minimum (20 percent) evaluation based on limitation of motion (under Code 5201).  Under Code 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  

The Board will consider all criteria that would provide for a rating in excess of 10 percent.  Notably, Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown in this case, and rating under those Codes would be inappropriate.

To warrant the next higher (under Code 5201) minimum schedular rating for disability of the  major or minor shoulder, there must be limitation of arm motion at the shoulder level or shoulder impairment approximating such level of severity (See 38 C.F.R. § 4.7).  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.  Here, the restrictions found on examinations fall far short of the limitations required for a 20 percent rating.  On September 2009 VA examination, range of motion was normal.  An October 2009 treatment record notes there was pain with abduction of the left shoulder above 120 degrees, suggesting that the Veteran did not have limitation of motion at the shoulder level (but instead had arm movement well above 90 degrees).  Further, on January 2014 VA examination, range of motion studies showed flexion and left shoulder abduction to 160 degrees, also well above shoulder level.  In short, the evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion at the shoulder level.  The Veteran contends that he experiences painful motion; however, such limitation is accounted for by the 10 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Accordingly, a rating in excess of 10 percent under Code 5201 is not warranted.    

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the left shoulder that is not encompassed by the schedular rating assigned.  As noted above, (the basis for) the impairment alleged by the Veteran is contemplated by the 10 percent rating currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the evidence shows that the Veteran is unemployed, the record shows he is rendered so by nonservice-connected disabilities including antisocial personality disorder, hypertension, arthritis, gastroesophageal reflux disease, and onychomycosis.  See award of VA pension benefits.  The January 2014 VA examiner specifically noted that the left shoulder disability would not restrict the Veteran from light, sedentary occupations.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet.


ORDER

A rating in excess of 10 percent for a left shoulder disability is denied.


REMAND

The Board previously remanded the issues of service connection for left arm nerve and neck disabilities, in part, to secure a supplemental medical opinion regarding whether such disabilities were caused or aggravated by the Veteran's service-connected left shoulder disability.  On January 2014 VA examination, the examiner opined that the Veteran's neck and left arm nerve disabilities have not been worsened beyond natural progression by his service-connected left shoulder disability because neither is related to his left shoulder.  The examiner then stated that "pathology or problems in his left shoulder less likely than not cause problems in his neck or left carpal tunnel."  This opinion does not adequately explain why left arm nerve and neck disabilities would not be related to a left shoulder musculoskeletal disability, address whether the neck and left upper extremity disabilities have been aggravated by the left shoulder disability, or identify a more likely etiological factor.  Therefore, it is inadequate for rating purposes.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his left upper extremity nerve and neck disabilities.

2.  Thereafter, return the Veteran's record to the January 2014 examiner for review and an addendum medical opinion regarding the etiology of his left upper extremity nerve and neck disabilities.  [If that examiner is unavailable to provide the opinion sought, the record should be forwarded to another provider (orthopedist) for the opinion sought.  If that provider considers further examination necessary, such should be arranged.]  The examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's left upper extremity nerve disability was caused or aggravated (the opinion must address aggravation) by his service-connected left shoulder disability?  If they are found to be unrelated, identify the etiological factor for any left arm nerve and neck disabilities considered more likely.

(b)  If the opinion of the physician is that the left upper extremity nerve disability was not caused by the left shoulder disability, but was aggravated by such disability, the physician should specify, to the extent possible, the degree of left upper extremity nerve disability that resulted from such aggravation (i.e., identify the baseline level of severity of the left arm nerve disability before the aggravation occurred, and the level of severity of the left arm nerve disability after aggravation occurred).

(c)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's neck disability was caused or aggravated by his service-connected left shoulder disability?

(d)  If the opinion of the physician is that the neck disability was not caused by the left shoulder disability, but was aggravated by such disability, the physician should specify, to the extent possible, the degree of neck disability that resulted from such aggravation (i.e., identify the baseline level of severity of the neck disability before the aggravation occurred, and the level of severity of the neck disability after aggravation was completed).

The consulting provider should include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  Then review the record and readjudicate the claims remaining on appeal.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


